ACCEPTED
                                                                                          12-14-00355-CR
                                                                              TWELFTH COURT OF APPEALS
                                                                                           TYLER, TEXAS
                                                                                      4/1/2015 4:17:44 PM
                                                                                             CATHY LUSK
                           CAUSE NO. 12-14-00355-CR                                                CLERK


 DONALD ERNEST POWELL                      §   IN THE
                                           §
 VS.                                       §   TWELFTH COURT
                                                                         FILED IN
                                           §                      12th COURT OF APPEALS
 THE STATE OF TEXAS                        §   OF APPEALS              TYLER, TEXAS
                                                                   4/1/2015 4:17:44 PM
                               MOTION TO                               CATHY S. LUSK
                                                                           Clerk
                  EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Appellant in the above styled and numbered cause, and moves this

Court to grant an extension of time to file appellant's brief, pursuant to Rule 38.6 of

the Texas Rules of Appellate Procedure, and for good cause shows the following:

1.     This case is on appeal from the County Court at Law No. 2 of Smith County,

       Texas.

2.     The case below was styled State of Texas v. Donald Ernest Powell and

       numbered 002-81591-14.

3.     Appellant was convicted of Assault Causes Bodily Injury to Family Member.

4.     Appellant was assessed a sentence of sixty (60) days confinement in the Smith

       County Jail, Tyler, Texas.

5.     Notice of Appeal was given on December 3, 2014.

6.     The Clerk's Record was filed on January 21, 2015; the Reporter's Record was

       filed on March 4, 2015.

7.     The Appellant’s Brief is due on April 3, 2015. Counsel requests the Court an

       extension of thirty (30) days due to the number of briefs with deadlines.

8.     Appellant requests an extension of time due to the following facts and

       circumstances.

       Since the Reporter’s Record in this case was completed, Counsel has filed:

             A.     Proposed Findings of Fact and Conclusions of Law for Writ of

                    Habeas Corpus in State of Texas v. Daphne Ausborne on March

                    13, 2015; and
            B.     Appellant’s Brief in Torvos Simpson v. USA on March 25, 2015 in

                   the 5th Circuit Court of Appeals.

9.    Counsel has appeared in numerous hearings in state and federal court over the

      last thirty days, including hearings in the Eastern District of Texas - Tyler

      Division, and hearings in Smith and Van Zandt Counties. Additionally, Counsel

      attended the capital murder seminar in Plano, Texas on March 23, 2015 through

      March 26, 2015.

10.   Lastly, Appellant’s Counsel has the following briefs pending:

            A.     Appellant’s Brief in Fredrick Perkins v. State of Texas, cause no.

                   12-14-00290-CR on April 3, 2015 with no further extensions;

            B.     Appellant’s Brief in Jolly Neely v. State of Texas, cause no. 12-14-

                   00309-CR on April 10, 2015 with no further extensions;

            C.     Appellant’s Brief in Robert Bagwell v. State of Texas, cause no.

                   12-14-00248-CR on April 10, 2015 with no further extensions;

            D.     Petition for Discretionary Review in Joseph Sullivan v. State of

                   Texas, cause no. PD-00270-15 on April 13, 2015 with no further

                   extensions;

            E.     Appellant’s Brief in Oscar Perkins v. State of Texas, cause no. 12-

                   15-00001-CR on April 23, 2015;

            F.     Appellant’s Brief in Jason Claire Reese v. State of Texas, cause

                   no. 12-14-00363-CR on May 5, 2015;

            G.     Appellant’s Brief in Harold Bass v. State of Texas, cause no. 12-

                   15-00071-CR upon the completion of the Reporter’s Record;

            H.     Appellant’s Brief in Joe Pittman v. State of Texas, cause no. 12-

                   15-00009-CR upon the completion of the Reporter’s Record;

            I.     Appellant’s Brief in Christopher Thurman v. State of Texas, cause

                   no. 12-15-00007-CR upon the completion of the Reporter’s Record;

            J.     Appellant’s Brief in Robert Whitener v. State of Texas, cause no.
                    12-15-00006-CR when reset by the Court; and

             K.     Appellant’s Brief in Larry Maples v. State of Texas, cause no. 12-

                    14-00337-CR when reset by the Court.

11.   Appellant requests an extension of time due to the above referenced facts and

      circumstances.

12.   Appellant prays that this Court grant this Motion to Extend Time to File

      Appellant’s Brief for a period of thirty (30) days, and for such other and further

      relief as the Court may deem appropriate.



                                         Respectfully submitted,



                                         Law Office of James W. Huggler, Jr.
                                         100 E. Ferguson, Suite 805
                                         Tyler, Texas 75702
                                         Tel: (903) 593-2400
                                         Fax: (903) 593-3830

                                         By: /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.
                                         State Bar No. 00795437
                                         Attorney for APPELLANT


                            CERTIFICATE OF SERVICE


      This is to certify that on April 1, 2015, a true and correct copy of the above and

foregoing document was served on Mike West, Smith County District Attorney’s Office,

100 North Broadway Ave., 4th Floor, Smith County Courthouse, Tyler, Texas 75702,

by regular mail, fax, hand delivery, or electronic filing.



                                          /S/ James W. Huggler, Jr.
                                         James W. Huggler, Jr.